DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (in this instance, the term is “which”); and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “part” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Therefore, the claims using the term “part” are indefinite and unclear and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 




Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per claims 1-15, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claim 1, the prior art of record fails to teach or adequately suggest a control device, which comprises a model prediction control part and makes output of a control target follow a prescribed target command, wherein the model prediction control part has a prediction model in which a correlation between a prescribed state variable related to the control target and a control input to the control target is defined in a form of a prescribed state equation, performs model prediction control that is based on the prediction model on the prescribed target command to be followed by the output of the control target according to a prescribed evaluation function in a prediction interval of a prescribed time width, and outputs a value of the control input at least at an initial time of the prediction interval;
the control device further comprising:
a first acquisition part which acquires a position of a real obstacle that is an actual obstacle with respect to the control target; and
a set part which sets a position of a virtual obstacle associated with the real obstacle based on the position of the real obstacle acquired by the first acquisition part in a manner that the virtual obstacle is positioned substantially symmetrically to the real obstacle with reference to a following target trajectory of the control target that is based on the prescribed target command,
wherein stage costs calculated by the prescribed evaluation function comprise a state quantity cost which is a stage cost related to the prescribed state variable, a control input cost which is a stage cost associated with the control input, a first stage cost which is associated with a first probability potential field representing a probability that the real obstacle is present based on the position of the real obstacle, and a second stage cost which is associated with a second probability potential field representing a probability that the virtual obstacle is present based on the position of the virtual obstacle and having a probability value equal to or greater than that of the first probability potential field.

As per claim 2, the prior art of record fails to teach or adequately suggest a control device which comprises a model prediction control part and makes output of a control target follow a prescribed target command, wherein the model prediction control part has a prediction model in which a correlation between a prescribed state variable related to the control target and a control input to the control target is defined in a form of a prescribed state equation, performs model prediction control that is based on the prediction model on the prescribed target command to be followed by the output of the control target according to a prescribed evaluation function in a prediction interval of a prescribed time width, and outputs a value of the control input at least at an initial time of the prediction interval;

a servo integrator to which a deviation between the prescribed target command and the output of the control target is input;
a first acquisition part which acquires a position of a real obstacle that is an actual obstacle with respect to the control target; and
a set part which sets a position of a virtual obstacle associated with the real obstacle based on the position of the real obstacle acquired by the first acquisition part in a manner that the virtual obstacle is positioned substantially symmetrically to the real obstacle with reference to a following target trajectory of the control target that is based on the prescribed target command,
wherein stage costs calculated by the prescribed evaluation function comprises a state quantity cost which is a stage cost related to the prescribed state variable, a control input cost which is a stage cost associated with the control input, a first stage cost which is associated with a first probability potential field representing a probability that the real obstacle is present based on the position of the real obstacle, and a second stage cost which is associated with a second probability potential field representing a probability that the virtual obstacle is present based on the position of the virtual obstacle and having a probability value equal to or greater than that of the first probability potential field, the state variable associated with the control target comprises a prescribed integration term represented by a product of the deviation and a prescribed integration gain, and the prescribed integration gain becomes smaller as a distance between the control target and the real obstacle is reduced.

Prior Art of Record
Densham et al., U.S. Patent Application Publication No. 2015/0120080 discloses and method and system for providing three dimensional paths;


Raschke, U.S. Patent No. 8,260,593 discloses a method and system for simulating human movements;

Holmqvist et al., U.S. Patent Application Publication No. 2004/0158355 discloses an intelligent method and system for load handling and transportation of mobile robots;

Kuffner, JR. et al., U.S. Patent Application Publication No. 2016/0016315 discloses a system for virtual safety cages for robotic systems;

Zeng et al., U.S. Patent Application Publication No. 2015/0120138 discloses a system and method for path planning for evasive steering using a virtual potential field technique;

Hayakawa et al., U.S Patent Application Publication No. 2012/0130595 discloses a vehicle driving support device and method; and

Goulding, U.S. Patent Application Publication No. 2011/0231016 discloses a robotic tracking system and method.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        March 12, 2022
/RDH/